UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 16, 2011 ML SELECT FUTURES I L.P. (Exact name of registrant as specified in its charter) Delaware 0-50269 13-3879393 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) c/o Merrill Lynch Alternative Investments LLC Four World Financial Center - 10th Floor 250 Vesey Street
